Case 6:18-cv-01573-GAP-LRH Document 266 Filed 04/09/21 Page 1 of 4 PageID 11593




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

  NEPHRON PHARMACEUTICALS                        Case No. 6:18-cv-01573-GAP-LRH
  CORPORATION, NEPHRON S.C.,
  INC., AND NEPHRON STERILE
  COMPOUNDING CENTER LLC,
                  Plaintiffs,
        vs.
  JENNIFER SHELLY HULSEY, U.S.
  COMPOUNDING, INC., D/B/A U.S.
  COMPOUNDING PHARMACY,
  AND ADAMIS
  PHARMACEUTICALS
  CORPORATION,
                  Defendants.


                                NOTICE OF RESOLUTION

       Plaintiffs Nephron Pharmaceuticals Corporation, Nephron S.C. Inc., and

 Nephron Sterile Compounding Ctr. LLC (“Nephron”) and Defendants Jennifer Shelly

 Hulsey, U.S. Compounding, Inc., d/b/a U.S. Compounding Pharmacy, and Adamis

 Pharmaceuticals Corporation, by and through their undersigned counsel and pursuant

 to Local Rule 3.09, hereby file this Notice of Resolution and state as follows:

       1. The parties have reached a settlement in the above-styled matter.

       2. The parties intend to file a joint motion for entry of stipulated final

           permanent injunction to include all Defendants and, as to Ms. Hulsey,

           subject to the approval of the United States Bankruptcy Court for the District

           of Kanas.
Case 6:18-cv-01573-GAP-LRH Document 266 Filed 04/09/21 Page 2 of 4 PageID 11594




       Respectfully submitted this 9th day of April, 2021.




 s/ Nikole Setzler Mergo                          _s/Scarlett S. Nokes____________
 Jaclyn S. Clark (FL Bar # 117652)                Scarlett S. Nokes
 Mary Ruth Houston (FL Bar # 0834440)              (Admitted Pro Hac Vice)
 SHUTTS & BOWEN LLP                               Email: snokes@bradley.com
 300 South Orange Avenue, Suite 1600              R. Brandon Bundren
 Orlando, Florida 32801                            (Admitted Pro Hac Vice)
 Telephone: (407) 835-6939                        Email: bbundren@bradley.com
 Facsimile: (407) 425-8316                        Bradley Arant Boult Cummings LLP
                                                  1600 Division Street, Suite 700
 Nikole S. Mergo                                  Nashville, TN 37203
   Admitted Pro Hac Vice)                         Telephone: (615) 252-3556
 nmergo@nexsenpruet.com                           Facsimile: (615) 252-6380
 Jennifer S. Cluverius
   (Admitted Pro Hac Vice)                        A. Lee Bentley, III (Fla. Bar # 1002269)
 jcluverius@nexsenpruet.com                       Email: lbentley@bradley.com
 James A. Byars                                   Jason P. Mehta (Fla. Bar # 106110)
   (Admitted Pro Hac Vice)                        Email: jmehta@bradley.com
 jbyars@nexsenpruet.com                           Diana N. Evans (Fla. Bar # 98945)
 NEXSEN PRUET, LLC                                Email: dnevans@bradley.com
 1230 Main Street, Suite 700 (29201)              Bradley Arant Boult Cummings LLP
 Post Office Drawer 2426                          100 North Tampa Street, Suite 2200
 Columbia, South Carolina 29202                   Tampa, FL 33602
 Telephone: (803) 771-8900                        Telephone: (813) 559-5500
 Facsimile: (803) 727-1429                        Facsimile: (813) 229-5946

 Attorneys for Plaintiffs Nephron                 Attorneys for U.S. Compounding, Inc. and
 Pharmaceuticals Corporation, Nephron S.C.,       Adamis Pharmaceuticals Corporation
 Inc., and Nephron Sterile Compounding
 Center LLC

 s/ Michael J. Furbush                        s/ James D. Myers
 Michael J. Furbush                           James D. Myers (Admitted Pro Hac Vice)
 Amy L. Judkins                               Rachael D. Longhofer (Admitted Pro Hac
 Dean, Mead, Edgerton, Bloodworth,            Vice)
 Capouano & Bozarth, P.A.                     Shaffer Lombardo Shurin P.C.
 420 South Orange Avenue, Suite 700           2001 Wyandotte Street
 P.O. Box 2346 (ZIP 32802-2346)               Kansas City, Missouri 64108


                                              1
Case 6:18-cv-01573-GAP-LRH Document 266 Filed 04/09/21 Page 3 of 4 PageID 11595




 Orlando, Florida 32801                        (816) 931-0500/FAX: (816) 931-5775
 (407) 428-5198                                jmyers@sls-law.com
 mfurbush@deanmead.com                         rlonghofer@sls-law.com
 ajudkins@deanmead.com
                                               Counsel for Defendant Jennifer Shelly Hulsey
 Local Counsel for Defendant Jennifer Shelly
 Hulsey




                                               2
Case 6:18-cv-01573-GAP-LRH Document 266 Filed 04/09/21 Page 4 of 4 PageID 11596




                              CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on this 9th day of April, 2021, the foregoing was

 electronically filed with the Clerk of Court using the CM/ECF system on the following

 counsel of record:


 Lee Bentley, III, Esquire                     Scarlett S. Nokes, Esquire
 Jason P. Mehta, Esquire                       Bradley Arant Boult Cummings LLC
 Diana N. Evans, Esquire                       1600 Division Street, Suite 700
 Bradley Arant Boult Cummings LLP              Nashville, Tennessee 37203
 100 North Tampa Street, Suite 2200            snokes@bradley.com
 Tampa, Florida 33602
 jmehta@bradley.com
 dnevans@bradley.com


 Michael J. Furbush                            James D. Myers (Admitted Pro Hac Vice)
 Amy L. Judkins                                Rachael D. Longhofer (Admitted Pro Hac
 Dean, Mead, Edgerton, Bloodworth,             Vice)
 Capouano & Bozarth, P.A.                      Shaffer Lombardo Shurin P.C.
 420 South Orange Avenue, Suite 700            2001 Wyandotte Street
 P.O. Box 2346 (ZIP 32802-2346)                Kansas City, Missouri 64108
 Orlando, Florida 32801                        (816) 931-0500/FAX: (816) 931-5775
 (407) 428-5198                                jmyers@sls-law.com
 mfurbush@deanmead.com                         rlonghofer@sls-law.com
 ajudkins@deanmead.com
                                               Counsel for Defendant Jennifer Shelly Hulsey
 Local Counsel for Defendant Jennifer Shelly
 Hulsey


                                           /s/ Mary Ruth Houston       _________




 ORLDOCS 18581787 1




                                               3
